This is an appeal from a judgment of the Court of Claims, dismissing a claim for injuries sustained by the infant claimant. The infant and her mother were spectators at a ski jump at Bear Mountain State Park on January 28, 1951. The ski of a contestant, freed in the course of a jump, slid into the group of spectators standing in a roped-off area adjoining the so-called “ out run terminal ” and injured claimant. The injury occurred 400 feet or more from the spot where contestant fell and his skis were detached. The record indicates that skis are attached to the boots of the skier in such a manner that they will come off in ease of a fall. The record also indicates that the construction and operation of this ski course conformed to accepted practices at similar installations. The course consisted of the usual “in run”, “take off area”, “landing hill” and “ out run ” terminating in an enlarged circular area denominated “ out run terminal ”. The out run is approximately 400 feet long. There was a roped-off area for spectators, with flagged poles at twenty-foot intervals. The spectators’ area was policed. Infant and her mother were in the group behind the rope at the end of the “out run”. It will not be questioned that on an occasion of the nature here under consideration the State is required to exercise care to protect its visitors from known dangers or from those reasonably to be anticipated. While many falls or spills of skiers have occurred at Bear Mountain, the court below has found that this accident was unusual. The chief of the park commission police force, to whom accidents and personal injury reports are made, testified that he had no knowledge of a similar accident since the installation of the slide in 1928. Proof that loose skis have caused any accident to or injury to spectators is lacking, as is proof that such an event was reasonably foreseeable. Judgment dismissing the claim unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.